DETAILED ACTION
Allowable Subject Matter
Claims 19-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a system and a method for an international money transfer from the bank account of a first person in a first country to the bank account of a second person in a second country, wherein the first and second countries are different having different units of currencies.

35 U.S.C 101 subject eligibility: 

Applicant’s remarks (02/17/2021) in response to the Office Action (11/17/2020) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's arguments are hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   


Prior arts of record:
	1. Tyma et al (USPAP 20170243181) teaches an international fund transfer system that replaces the beneficiary’s account number with a unique identifier (abstract, 0006, 0030).



3. Ostrovsky (USPN 7644037) teaches international fund transfer involving different currencies (0081).
4. Hasan et al., (WO 2016/065390) teaches transaction method using electronic money.
5. Ritcha Ranjan: “Tokenization of a Physical Debit or Credit Card for Payment.” Technical Disclosure Commons (January 31, 2016).

The prior arts, however, fail to teach the specific arrangement of receiving, sending, and translating electronic messages including API messages, validating the beneficiary, providing foreign exchange services, and effecting the transfer of funds into the beneficiary’s bank account, as recited in claims 19 and 22. 

Claims 20-21 and 12-28 are allowed by dependency on the allowed independent claims.

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691